Hon. Geo. H. Sheppard
     Comptroller of Public Accounts
     Austin, Texas              Opinion Non.V-586:            .-'

                                   Re:  Rendition of property
._
                                        during period'of re-
                                        demption following
       .,                            :,.sale for:.delinquent
                                     1~ :taxes,:and,amount :.:,.
                                                              L
               ;'~ .~'.: .',.~.'
                                        necessary. to. redeem;.:"' :.
                                                 .
     Dear.Mr. Sheppard;                                         ..
                                            ,~.     ~.
               'Your letter requesting our.opinion upon the
     above captioned matter read.sas follows:

                 *'Upon'r;eading
                               thencase State vs. Moak,
            et al, 207 S.W. 2d, Page,894, and reading
            Artick 7365b, as amended,~this department
            is confuse&as to whether it should require
            property sold for taxes tc remain onthe
            tax roll during the period of redemption,
            and in what amounts the original owner would        ~
            be required to pay In order to redeem his,
            land under the following circumstances:

                 "1. What amount would the owner be
            required to pay to rede~em'hisproperty with-
            in the second year of'the period of redemp-
            tion where the title to the property still
            remained in the.taxing unit?
                 "2. What amount would the original
            owner be required to pay to redeem his land
            during the second year of the period of re--
            demption where a third 'partyhad bought the
            property in at first sale; and
                 "3. Where the third party had bought
            the property at a subsequent sale and paid
            less than the adjudged value?
.%   .:




          .                                                                 ;.,,     .-4


                                                                                   ,*-
                                                                                     -.--
          Hon. Ceo. H. Sheppard -.Page 2   (V-5%)~                                    _ ,.
                                                     :
                     "4. ~1s thenpurchaser other than the
                taxing unit required to render the property
                and pay taxes during the period of,redemp-    ,'
                tion?'t
                    The Supreme Court in State vs. Moak, et al, 207
          S. W. (2d ) 894, held that taxes do not accrue on land Mhile
          the title is held by a taxing unit for itself and for the
          benefit of other taxing units during the two-year redemption.
          period. This,holding was based on the ground that ."Theprop-
          erty was exempt from taxation while held by the City for the
          State, the County and itself.,. .I' If the taxable tit10
                                                             -?.   was
          still in the original owner, and not in the purchasing taxing
          unit, it would not have been exempt from taxation. The pur-
          chaser at a tax foreclosure sale, whether a taxing unit:or a
          private purchaser, acquires the same character of-title: You
          are therefore.advised that the purchaser and not the or.iginal
          owner is required.to .renderthe.property for taxation;
                   .Sec..l2 of Article 7345?~,V. C: S. reads as 'follows:
                            12;, Inall suits heretofore qr
                      '*Sec;.~
                hereafter filed.to'collect delinquent taxes
                .against property, judgment in said suit shall
                provide 'forthe issuance of writ of possession
                within twenty (20),.daysafter the period of
                redemption&all    have expired to the purchaser
                at foreclosure sale o'rits or his assigns;~but
                whenever ltindis sold under judgment inssuch
                 suit for taxesj the owner of such property, or
                anyone having an interest therein, or their
                heirs, ,assignsor legal reprssentatives;may,
                within two (2) years from the date of the fil-
              c ing for record of the purchaser4s deed and not
                thereafter, have the right to redeem said prop-
                erty from such,purchaser on the following basis,,
                to wit:
                    ."(l> Within the first year of the redemp-
                tion period, upon the payment of the amount of
               'the bid for the property.by the purchaser at
                such sale, including a One Dollar ($1) tax deed
                recording fee and all taxes, panalts^es,interest
                and.costs thereafter paid thereon, plus twenty-
                five percent (25$) of,the aggregate total.
     Hon. Geo. H. Shappard - Page 3   (V-586)


               "(2) Within the last year of the re-
          demption period, upon the payment of the
          amount bid for ,the,property at such sale,
          including a One Dollar ($1) tax deed record-
          ing fee and all taxes, penslties,,interest
          and costs thereafter ~paid thereon, plus fif-
          ty per cent (50%) of the aggregate total;
          and no further or additional amount than
          herein specified shall be required to be paid ,.'      _~
          to effectany such redemption..

               !'Inaddition to'redeeming direct from the
          purchaser, as aforesaid, redemption may also
          be made upon the basis hereinabove defined.as
          provided in Article 7284 and 7235, of the Re- .,'
          vised Civil Statutes 0.fTexas of 1925. The
          term 'purchaser' as used in this Section shall
          include any taxing.uni~tpurchasing property'at
          tax foreclosure sale.~ As amended Acts 1947, .'
          50th.Le,g.,y1061, ch. 454, § 2."
              -The above1anguag.e stating the basis upon which
     property may be redeemed is clear and unambiguousr    .'
                You are therefore'advased in answer to your.
     questions.l, 2 and 3 that the or$ginal owner may redeem
     'the property from the purchaser, whether a private pur-
      chaser or a taxing unitpurchaser,~ within the first year
      of the redemption'pei6od, upon the payment of the amount.
_.    bid for the property by the purchaser at t,hexoreclosure
      salei plus One ($1) Dollar.and the amount ,of all t&xes,
      penalties,~interest and costspaid by the purchaser or his
      assigns due on the property since the date.of the judgment,.
     3f-any, plus 25% of the aggregate total. The original
      owner'mdy redeem within the last year of the redemption
      period by paying the same amount except he must pay in lieu
      of 25% of the aggregate total, 50% of the aggregate total.
      The adjudged value or,the amount received at a subsequent
     .sale should not be considered in arriving at the amount re-
     .quired'to be paid in order,to effect a redemption.
               You also inqu%re;as to whether or not property    '..
     sold ata-tax foreclosure sale ~shouldremain on the tax
     rolls during the period of redemption. 'nlehave already
     stated herein that the property should be rendered for tax-
     ation by .the purchaser.at the foreclosure sale. This is
     true even'though a taxing unit is the purchaser. Article
     7151 V.C.S. reads, in part, as fo13.07,qs:
*. 1                                                                        .:.
                                                                        4         : .



       Hon. ~Geo.K. Sheppard - Page 4   (V-586)


                'All property shall be listed for taxa-
           tion between January 1 and April 30 of each
           year, when required by the assessor, with
           reference to the quantity held or owned on
           the first day of January in the year for which
           the property is required to be listed or ren-
           dered. Any property purchased~or acquired on
           the first day of January shall be listed by or
           for the person purchasing or acquiring it. If.
           any property has, by reason of any special law,
           contract, or fact, ,been exempt or has been claim-
           ed to be exempted from taxation for any period
           or limit of tim~e,and such period of exemption
           shall exp~irebetween January 1 and December 31
           of any year, said property shall be assessed and
           listed for taxes as other property; but the tax-
           es.assessed against said property shall be.for
           only the pro rata of taxes for the portion of
           such year remaining. . .. .'I
                 After rendition by a private.purchaser during
       the period of redemption, theeproperty should be assessed
       for taxes., After rendition by a taxing unit-purchaser
       during the period of redemption, the property should not
       be assessed for taxes as lon as the title is held by the
       taxing unit. State v. Moak 7supra). abut if the ~property
       is redeemed by the original owner or sold'during the period
       of redemption to a third party the property should then
       be assessed and listed for taxes for the pro rata.part of.'
       the.taxable year remaining. See Childress County v.. Schultz,.
       199 sqq. (2) 860. The tax rolls should reflect the date of
       the ~purchaseby the taxing unit and the date of redemption
       or-ire-saleand marked during this period nTitle.held by tax-
       ing unit - tax exempt" or words of like import. In this con-
       nection see our opinion V-252 a copy of which~~isenclosed
       herewith.                                .i
                               ~.suMMAFlY~        '~ ,;
                 The purchaser at-a tax foreclosure suit "
            should render the property for taxes. State
           :.v:Moak, et al, 2G7 S.W. (2) 894. The prop-
            erty may be redeemed by the original owner as
            provided by Sec. 12 of Art. 7345b, V. C. S.
            The property should not be assessed for taxes
            during the time it is,held by a taxing unit,
   .

Hon, Geo. H. Sheppard - P&e                     5    (V-586>


                but in thenevent of redemption or resale, it
                should be assessed for taxes for the pro rata
                part of the taxable year rema~ining,,,Child.res$
                Co. v. Schultz,,199 S.W. (2) 860.

                                                        Yours very truly,~
                                                    ATTORr?EYGENERAL 0' TEXAS


                                                    ‘Byk+++++@e
-nWG/lh:wb                                              ki. V. Geppert
End.                                                    Assistant




                                                    ATTORNEY GENXXAL            .-;..'.


                   e.


                 .. .   ;         :




                        :
                            :

       .‘.:::               j.          .

                                 .‘.’       ”